Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 3/9/2022.  Claims 1-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of receiving subscriber notification message preferences for a subscriber of electric vehicle charging service that indicate a set of one or more events of interest for which the subscriber wishes to receive notification messages, wherein the set of events of interest includes a fully charged electric vehicle and that a charging session has been interrupted; receiving data associated with the subscriber that indicates a first charging session at one of the plurality of charging stations has been authorized and established for an electric vehicle associated with the subscriber; detecting, from data received from the one of the plurality of charging stations associated with the first charging session, one of the set of one or more events of interest for which the subscriber wishes to receive notification messages including that the electric vehicle associated with the subscriber is fully charged; responsive to the detecting that the electric vehicle associated with the subscriber is fully charged, transmitting a first notification message to the subscriber that the electric vehicle associated with the subscriber is fully charged; receiving data associated with the subscriber that indicates a second charging session at one of the plurality of charging stations has been authorized and established for the electric vehicle associated with the subscriber; detecting, from data received from the one of the plurality of charging stations associated with the second charging session, that the second charging session of the electric vehicle has been interrupted unexpectedly; and responsive to the detecting that the second charging session of the electric vehicle has been interrupted unexpectedly, transmitting a second notification message to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2449